UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þFiled by a Party other than the Registrant ¨ Check the appropriate box: q Preliminary Proxy Statement q Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) q Definitive Proxy Statement ý Definitive Additional Materials q Soliciting Material Pursuant to §240.14a-12 Investors Bancorp, Inc. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): ý No fee required. q Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1 ) Title of each class of securities to which transaction applies: N/A (2 ) Aggregate number of securities to which transaction applies: N/A (3 ) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4 ) Proposed maximum aggregate value of transaction: N/A (5 ) Total fee paid: N/A q Fee paid previously with preliminary materials. q Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1 ) Amount Previously Paid: N/A (2 ) Form, Schedule or Registration Statement No.: N/A (3 ) Filing Party: N/A (4 ) Date Filed: N/A arkway Short Hills, New Jersey 07078 SUPPLEMENT TO PROXY STATEMENT FOR THE ANNUAL MEETING OF STOCKHOLDERS To Be Held on May 24, 2016 May 11, 2016 This Supplement to our Proxy Statement dated April 14, 2016 (the “2016 Proxy Statement”) is furnished on or about May 11, 2016 to stockholders of Investors Bancorp, Inc. in connection with the solicitation by our Board of Directors (the “Board”) of proxies to be voted at the 2016 Annual Meeting of Stockholders (the “Annual Meeting”) to be held on May 24, 2016, at 9:00 a.m. Eastern Time. Our Board previously made available to you proxy materials in connection with the Annual Meeting, including a proxy statement containing important information about the items of business to be considered at the Annual Meeting. On or about April 14, 2016, we mailed to our stockholders a notice containing instructions on how to access our Annual Meeting materials, how to request paper copies of these materials and how to vote online or by telephone. The purpose of this supplement is to correct certain calculation errors in the 2016 Proxy Statement, as described below.The additional information provided in this supplement should be read in conjunction with our Annual Meeting materials, including the 2016 Proxy Statement.Except as described in this supplement, the information provided in the 2016 Proxy Statement continues to apply.However, the information contained in this supplement modifies or supersedes any inconsistent information contained in the 2016 Proxy Statement. Directors Compensation – Directors Compensation Table As a result of certain calculation errors, the amounts for each director that appear in the “Stock Awards” column, the “Option Awards” column and the “Total” column of the Directors’ Compensation Table were incorrect in the 2016 Proxy Statement.These errors had the effect of overstating the total compensation amounts of each director listed in the Directors’ Compensation Table during fiscal 2015.The total compensation amount for each director listed in the Directors’ Compensation Table in the 2016 Proxy Statement was overstated by $1,540,000, except that the total compensation amounts for Messrs. Cashill and Dittenhafer were overstated by $1,535,000.The corrected Directors’ Compensation Table is set forth below: DIRECTORS’ COMPENSATION TABLE Name Investors Bancorp Fees Earned or Paid in Cash Investors Bank FeesEarnedor Paid in Cash Stock Awards Option Awards Changein Pension Value and Nonqualified Deferred Compensation Earnings All Other Compensation Total Robert C. Albanese — 376 Dennis M. Bone — 287 Doreen R. Byrnes — Robert M. Cashill — William V. Cosgrove — Brian D. Dittenhafer — Brendan J. Dugan — — James J. Garibaldi — — Michele N. Siekerka — 252 James H. Ward — — The amounts in this column reflect the aggregate grant date fair value computed in accordance with FASB ASC 718, of restricted stock and stock option awards granted pursuant to the 2015 Equity Incentive Plan. The grant date fair value for each option award and stock award was $3.12 and $12.54, respectively. Although the full grant date fair value of the stock awards and option awards is reflected in the above table as required by the SEC rules, the actual value of the awards, if any realized, depend on the director’s continued service with Investors Bancorp and the market value of Investors Bancorp common stock. Accordingly, there is no assurance that the value realized by a director will be at or near the estimated value reflected in the above table. These awards vest over five years, except for the awards granted to Messrs. Cashill and Dittenhafer, which vest over three years. Represents unvested option awards at December 31, 2015 under the 2015 Equity Inventive Plan. Messrs. Cashill and Cosgrove had fully vested unexercised stock option awards of 292,500 and 255,000 respectively, for stock option awards received as employees of Investors Bank at December31, 2015. Mr. Dittenhafer had fully vested unexercised stock option awards of 124,529 at December31, 2015. Mr.Albanese and Ms.Siekerka, who have no outstanding awards under the 2006 Equity Incentive Plan, had unexercised stock option awards of 35,302 and 70,606 options, respectively, at December31, 2015, which were granted under the Roma Financial Corporation 2008 Equity Incentive Plan. This amount includes perquisites and other personal benefits, or property, if the aggregate amount for each director is at least $10,000. Specifically, this amount represents the premiums paid for long term care coverage for Messrs. Cashill, Dittenhafer and Ms.Byrnes and their spouses or spousal equivalents. In addition, the amount includes automobile allowance and club dues for Mr. Cosgrove. For Messrs. Albanese, Bone and Ms. Siekerka includes income on split dollar life insurance agreements. Except as provided in this supplement to our 2016 Proxy Statement, the information provided in the 2016 Proxy Statement continues to apply.
